Citation Nr: 1518033	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-27 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a disability claimed as alcohol poisoning.

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to service connection for an acquired psychiatric disorder, including depression, claimed as secondary to alcohol poisoning, TBI and a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association




ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to May1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was remanded in November 2013 for further development. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

As stated in the November 2013 Remand, the issue of entitlement to service connection for a back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a bilateral knee disability, a disability claimed as alcohol poisoning, a TBI, and an acquired psychiatric disorder.
In this regard, a review of the service treatment records show that the Veteran complained of bilateral knee pain in September 1974.  In November 1973, he was in a confused state in November 1973 when he came aboard ship during service.  Upon separation in April 1975, the Veteran reported a positive history of swollen or painful joints, frequent trouble sleeping, depression or excessive worry, and nervous trouble.  He believed that he was in poor health mentally.  However, the Veteran had denied any such medical history when he entered service in December 1972.  Post-service prison records show treatment for depressive disorder and probable degenerative joint disease of both knees.  

In November 2013, the Board remanded these claims to determine the nature and etiology of any currently diagnosed acquired psychiatric and bilateral knee disabilities.  The Veteran failed to attend the February 2014 VA examinations.  However, an "offender search" in the Texas Department of Criminal Justice database shows that the Veteran was incarcerated at that time and remains incarcerated

The duty to assist incarcerated Veterans requires VA to tailor, when possible, its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

In this case, the Board requires information on the etiology of the claimed disabilities and examinations were requested.  As the Veteran was incarcerated, the attempt to schedule an examination needed to be undertaken pursuant to the guidance in VBA Fast Letter 11-22 and M21-1MR, Part III.iv.3.A.11.d.  As such, all steps taken to provide this examination had to be documented so that the Board can understand when reading the documentation exactly what was done.  As these procedures were not followed, a new attempt to obtain the examinations must be provided following the relevant procedures.

In addition, a review of the claims file indicates that the Veteran was incarcerated in Santa Clara County, California, in July 1976.  A letter from his representative indicated that the Veteran was charged with eleven felony counts, and his attorney believed the Veteran would be in prison for the near future.  While VA has requested from the Veteran a release to request his incarceration records from Texas, the records from his incarceration in California dated shortly after separation have not been requested.  Incarceration records dated beginning in December 2001 are associated with the claims file.  While on Remand, the Veteran should be asked to submit a waiver for any prison records dated prior to that time.

Accordingly, the case is REMANDED for the following actions:


1.  Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any prison medical records dated prior to and since December 2001.  This request should specifically include any prison medical records from Santa Clara County, California, where the Veteran was incarcerated in July 1976, any records from the Texas Department of Criminal Justice. 

2.  In order to expedite this case, the Veteran's representative (and/or the Veteran), is asked to obtain these records herself/himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case quickly.

3.  Take all reasonable measures to schedule the Veteran for the examinations requested below.  Confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  Determine which is the most feasible option.

If, based on previous requests or circumstances, action is not possible, an explanation of this fact should be associated with the claims file by the RO/AMC. 



4.  Thereafter, schedule the Veteran for VA examinations which address the nature and etiology of his bilateral knee disability and acquired psychiatric disorder.  The claims file must be provided to the examiner for review. All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a)  Diagnose any current bilateral knee disability.

Is it at least as likely as not (50 percent or more probability) that any bilateral knee disability had its onset in or is etiologically-related to the Veteran's active duty service or manifested within one year after the Veteran's period of active duty?  If arthritis (degenerative joint disease) is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, and his service and post-service treatment records.  

(b)  Diagnose any current acquired psychiatric disorder, including depression.

Is it at least as likely as not (50 percent or more probability) that any acquired psychiatric disorder, including depression, had its onset in or is etiologically-related to the Veteran's active duty service or manifested within one year after the Veteran's period of active duty?  If a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, and his service and post-service treatment records.  

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

